Exhibit 10.1

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
May 6, 2013, by and between KEWAUNEE SCIENTIFIC CORPORATION, a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
All capitalized terms used but not defined herein have the meanings specified in
Annex I attached hereto.

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I

CREDIT TERMS, GUARANTY & COLLATERAL

SECTION 1.1. LINE OF CREDIT.

(a) Line of Credit.

(i) Subject to the terms and conditions of this Agreement, Bank hereby agrees to
make advances to Borrower from time to time up to and including May 1, 2016, not
to exceed at any time the aggregate principal amount of Twenty Million and
00/100 Dollars ($20,000,000.00) (“Line of Credit”), the proceeds of which shall
be used (a) to refinance existing indebtedness of the Borrower to Bank of
America, N.A. and (b) for working capital, the issuance of letters of credit,
short term financing of capital equipment, and other general corporate purposes.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of the Closing Date (“Line of Credit
Note”), all terms of which are incorporated herein by this reference.

 

  LOGO [g534463page6.jpg]

 

-1-



--------------------------------------------------------------------------------

(ii) In addition to the provisions of Section 1.1(c) regarding Letters of
Credit, for purposes of determining the amount available under the Line of
Credit, the principal amount outstanding under the Line of Credit shall be
deemed to include the aggregate principal amount outstanding under all lines of
credit, or other credit facilities, provided by the Bank, or any affiliate of
the Bank, to any of the Borrower’s Foreign Subsidiaries (collectively, the
“Foreign Subsidiary Credit Lines”).

(iii) In the event the Borrower fails to comply with Section 4.9(a) (and such
event does not constitute an event of default under Section 6.1(c)), the Bank
shall temporarily reduce the maximum principal amount available under the Line
of Credit to an amount that would have resulted in the Borrower’s compliance
with such Section for such reporting period (and the Borrower shall make any
prepayments required pursuant to Section 1.1(d) and/or the promissory note
evidencing the Line of Credit) until such time as the Borrower demonstrates
compliance with Section 4.9(a) without giving effect to such reduction in the
Line of Credit.

(b) Limitation on Borrowings. Outstanding borrowings under the Line of Credit,
to a maximum of the principal amount set forth above, shall not at any time
exceed an aggregate of Four Million and 00/100 Dollars ($4,000,000.00) in
respect of advances made for the purpose of financing capital equipment (the
“Equipment Finance Subfacility”).

(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue commercial or standby letters of credit for the account of Borrower
(each, a “Letter of Credit” and collectively, “Letters of Credit”); provided
however, that the aggregate undrawn amount of all outstanding Letters of Credit
shall not at any time exceed Five Million Six Hundred Thousand and 00/100
Dollars ($5,600,000.00). The form and substance of each Letter of Credit shall
be subject to approval by Bank, in its sole discretion and shall be subject to
the additional terms of the Letter of Credit agreements, applications, and any
related documents required by Bank in connection with the issuance thereof (each
a “Letter of Credit Agreement”). Each Letter of Credit shall be issued for a
term not to exceed three hundred sixty-five (365) days, as designated by
Borrower; provided however, that no Letter of Credit shall be issued with, nor
shall Bank be required to renew or (if applicable) allow automatic renewal of
any Letter of Credit so that it will have, an expiration date that is subsequent
to the maturity date of the Line of Credit. The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder. Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit Agreements. Each drawing paid under
a Letter of Credit shall be deemed an advance under the Line of Credit and shall
be repaid by Borrower in accordance with the

 

-2-



--------------------------------------------------------------------------------

terms and conditions of this Agreement applicable to such advances; provided
however, that if advances under the Line of Credit are not available, for any
reason, at the time any drawing is paid, then Borrower shall immediately pay to
Bank the full amount drawn, together with interest thereon from the date such
drawing is paid to the date such amount is fully repaid by Borrower, at the rate
of interest applicable to advances under the Line of Credit. In such event
Borrower agrees that Bank, in its sole discretion, may debit any account
maintained by Borrower with Bank for the amount of any such drawing.

(d) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

(e) Cash Collateral Account. Borrower shall maintain with Bank, and Borrower
hereby grants to Bank a security interest in, a non-interest bearing deposit
account over which Borrower shall have no control (“Cash Collateral Account”)
and into which the proceeds of all Borrower’s accounts and other rights to
payment in which Bank has a security interest shall be deposited immediately
upon their receipt by Borrower. Bank shall, and Borrower hereby authorizes Bank
to, apply all such proceeds immediately upon their receipt by Bank as a
principal reduction on the Line of Credit.

SECTION 1.2. TERM LOANS.

(a) Term Loans. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to:

(i) Make a loan to Borrower in the principal amount of Three Million, Four
Hundred Fifty Thousand and 22/100 Dollars ($3,450,000.22) (“Term Loan A”), the
proceeds of which shall be used to refinance existing indebtedness of the
Borrower to Bank of America, N.A. Borrower’s obligation to repay the Term Loan A
shall be evidenced by a promissory note dated as of the Closing Date (“Term Note
A”), all terms of which are incorporated herein by this reference. Bank’s
commitment to grant Term Loan A shall terminate on the Closing Date.

 

-3-



--------------------------------------------------------------------------------

(ii) Make a loan to Borrower in the principal amount of One Million, Five
Hundred Forty-Nine Thousand Nine Hundred Ninety-Nine and 78/100 Dollars
($1,549,999.78) (“Term Loan B”), the proceeds of which shall be used for working
capital and general corporate purposes. Borrower’s obligation to repay the Term
Loan B shall be evidenced by a promissory note dated as of the Closing Date
(“Term Note B”), all terms of which are incorporated herein by this reference.
Bank’s commitment to grant the Term Loan B shall terminate on the Closing Date.

For purposes herein, Term Loan A and Term Loan B are collectively referred to
herein as, the “Term Loans”. Term Note A and Term Note B are collectively
referred to herein as, the “Term Notes”.

(b) Repayment. Principal and interest on the Term Loans shall be repaid in
accordance with the provisions of the Term Notes.

(c) Prepayment. Borrower may prepay principal on the Term Loans solely in
accordance with the provisions of the Term Notes.

SECTION 1.3. INTEREST/FEES.

(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest, and the amount of each drawing paid under any Letter of
Credit shall bear interest, from the date such drawing is paid to the date such
amount is fully repaid by Borrower, at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

(c) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the credit provided hereunder equal to Thirty-Two Thousand Five Hundred and
00/100 Dollars ($32,500.00) which fee shall be due and payable in full on the
Closing Date.

 

-4-



--------------------------------------------------------------------------------

(d) Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each drawing under any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity.

SECTION 1.4. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
Borrower’s deposit account number 4000144592 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

SECTION 1.5. GUARANTY AND COLLATERAL.

(a) Guaranty. The Borrower unconditionally and irrevocably guarantees to the
Bank the punctual payment of all sums now owing or which may in the future be
owing by any Foreign Subsidiary under the Foreign Subsidiary Credit Lines, when
the same are due and payable, whether on demand, at stated maturity, by
acceleration or otherwise, and whether for principal, interest, fees, expenses,
indemnification or otherwise (all of the foregoing sums being the “Guaranteed
Liabilities”). The Guaranteed Liabilities include, without limitation, interest
accruing after the commencement of a proceeding under bankruptcy, insolvency or
similar laws of any jurisdiction at the rate or rates provided in the documents
executed in connection with the Foreign Subsidiary Credit Lines (the “Foreign
Credit Documents”). This is a guaranty of payment and not of collection. The
Bank shall not be required to exhaust any right or remedy or take any action
against any Foreign Subsidiary or any other Person or any collateral. The
Borrower agrees that, as between the Borrower and the Bank, the Guaranteed
Liabilities may be declared to be due and payable for the purposes of this
guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards any Foreign Subsidiary and
that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by the Borrower for the
purposes of this guaranty.

(i) The Borrower guarantees that the Guaranteed Liabilities shall be paid
strictly in accordance with the terms of the Foreign Subsidiary Credit Lines.
The liability of the Borrower under this Section 1.5 is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Foreign Credit Documents
or Guaranteed Liabilities, or any other amendment or waiver of or any consent to
departure from any of the terms of any Foreign

 

-5-



--------------------------------------------------------------------------------

Credit Document or Guaranteed Liability, including any increase or decrease in
the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Foreign Credit Documents or Guaranteed Liabilities; (c) any present or future
law, regulation or order of any jurisdiction (whether of right or in fact) or of
any agency thereof purporting to reduce, amend, restructure or otherwise affect
any term of any Foreign Credit Document or Guaranteed Liability; (d) without
being limited by the foregoing, any lack of validity or enforceability of any
Foreign Credit Documents or Guaranteed Liabilities; and (e) any other setoff,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Foreign Credit Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, any Foreign Subsidiary or a guarantor.

(ii) The guaranty under this Section 1.5 is a continuing guaranty of the payment
of all Guaranteed Liabilities now or hereafter existing under the Foreign
Subsidiary Credit Lines and shall remain in full force and effect until payment
in full of all Guaranteed Liabilities and until the Foreign Subsidiary Credit
Lines are no longer in effect.

(iii) The guaranty under this Section 1.5 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by the Bank on
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, all
as though the payment had not been made.

(iv) All payments by the Borrower shall be made in the manner, at the place and
in the currency (the “Payment Currency”) required by the Foreign Credit
Documents; provided, however, that (if the Payment Currency is other than U.S.
dollars) the Borrower may, at its option (or, if for any reason whatsoever the
Borrower is unable to effect payments in the foregoing manner, the Borrower
shall be obligated to) pay to the Bank at its principal office the equivalent
amount in U.S. dollars computed at the selling rate of the Bank or a selling
rate chosen by the Bank, most recently in effect on or prior to the date the
Guaranteed Liability becomes due, for cable transfers of the Payment Currency to
the place where the Guaranteed Liability is payable. In any case in which the
Borrower makes or is obligated to make payment in U.S. Dollars, the Borrower
shall hold the Bank harmless from any loss incurred by the Bank arising from any
change in the value of U.S. Dollars in relation to the Payment Currency between
the date the Guaranteed Liability becomes due and the date the Bank is actually
able, following the conversion of the U.S. Dollars paid by the Borrower into the
Payment Currency and remittance of such Payment Currency to the place where such
Guaranteed Liability is payable, to apply such Payment Currency to such
Guaranteed Liability.

 

-6-



--------------------------------------------------------------------------------

(v) The Borrower further agrees that all payments to be made under this
Section 1.5 shall be made without setoff or counterclaim and free and clear of,
and without deduction for, any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or restrictions or conditions of any nature whatsoever
now or hereafter imposed, levied, collected, withheld or assessed by any country
or by any political subdivision or taxing authority thereof or therein
(collectively, “Taxes”). If any Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Taxes) the amounts payable hereunder in the full amounts so to be paid. Whenever
any Tax is paid by the Borrower, as promptly as possible thereafter, the
Borrower shall send the Bank an official receipt showing payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Bank.

(b) Pledge of Pledged Interests as Security for Line of Credit. The Borrower
hereby grants to the Bank, as collateral security for the payment, performance
and satisfaction of all of the Borrower’s obligations to the Bank hereunder with
respect to the Line of Credit (including, without limitation, all Letters of
Credit and the Borrower’s obligations set forth in Section 1.5) and all of the
Borrower’s obligations to the Bank under any Swap Contract related to the Line
of Credit, a first priority security interest in all of the following items of
property now owned or hereafter owned by the Borrower (collectively, together
with the Equipment (defined below), the “Collateral”):

(i) all Equity Interests in all of its Direct Foreign Subsidiaries (limited, in
each case to Equity Interests that, when taken with all other Equity Interests
pledged hereunder, constitute no more than (i) 65% of the Voting Equity
Interests of each Direct Foreign Subsidiary and (ii) 100% of the other Equity
Interests of the Borrower in each Direct Foreign Subsidiary), in each case,
whether now existing or hereafter created or acquired (collectively, the
“Pledged Interests”), including without limitation the Pledged Interests more
particularly described on Schedule 1.5(b), as it may be updated from time to
time (such Direct Foreign Subsidiaries, are referred to collectively as the
“Pledged Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (i) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (ii) by its or their terms exchangeable
or exercisable for or convertible into any Pledged Interest;

 

-7-



--------------------------------------------------------------------------------

(iii) all other personal property of whatever character or description,
including money, securities, security entitlements and other investment
property, and general intangibles hereafter delivered to the Bank in
substitution for or as an addition to any of the foregoing, but excluding any
Equity Interests in any of its Direct Foreign Subsidiaries in addition to those
Equity Interests in which a security interest is granted pursuant to
Section 1.5(b)(i);

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v) all proceeds of any of the foregoing.

(c) Term Loan Collateral. The Borrower hereby additionally grants to the Bank,
as collateral security for the payment, performance and satisfaction of all of
the Borrower’s obligations to the Bank hereunder with respect to the Term Loans
and all Swap Contracts related to the Term Loans, a first priority security
interest in all Equipment now owned or hereafter owned by the Borrower, wherever
located. “Equipment” as used herein means all goods (excluding inventory, farm
products or consumer goods), all machinery, machine tools, equipment, office
equipment, furniture, furnishings, motors, motor vehicles, tools, dies, parts,
jigs, and all attachments, accessories, accessions, replacements, substitutions,
additions and improvements thereto, all supplies used or useful in connection
therewith, and all other “Equipment” as same is now or hereafter defined in
Article 9 of the Uniform Commercial Code in effect in the State of North
Carolina, together with all rents, issues, profits, products and proceeds of any
of the foregoing.

(d) Preservation and Protection of Collateral.

(i) The Bank shall be under no duty or liability with respect to the collection,
protection or preservation of the Collateral or otherwise, beyond the use of
reasonable care in the custody and preservation thereof while in its possession.

 

-8-



--------------------------------------------------------------------------------

(ii) The Borrower agrees to pay when due all Taxes, charges, Liens and
assessments against the Collateral, unless being contested in good faith by
appropriate proceedings diligently conducted and against which adequate reserves
have been established in accordance with GAAP, consistently applied and
evidenced to the satisfaction of Bank and provided that all enforcement
proceedings in the nature of levy or foreclosure are effectively stayed. Upon
the Borrower’s failure to (i) so pay or contest such Taxes, charges, Liens or
assessments or (ii) pay any amount pursuant to Section 1.5(i), the Bank at its
option may pay or contest any of them (the Bank having the sole right to
determine the legality or validity and the amount necessary to discharge such
Taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Bank, including
attorneys’ fees, court costs, expenses and other charges related thereto, shall
be payable on demand by the Borrower to the Bank and shall be additional
obligations secured by the Collateral, as the case may be, and any amounts not
so paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the default rate set forth in promissory notes evidencing the Line of Credit and
the Term Loans.

(iii) The Borrower hereby irrevocably authorizes Bank to file (with, or to the
extent permitted by applicable law, without the signature of the Borrower
appearing thereon) financing statements (including amendments thereto and
continuations and copies thereof) showing the Borrower as “debtor” at such time
or times and in all filing offices as the Bank may from time to time determine
to be necessary or advisable to perfect or protect its Lien and security
interest in the Collateral. Any such financing statement covering the Collateral
shall describe the Collateral as described in Sections 1.5(b) and 1.5(c) above.

(e) Default. If any event of default occurs, the Bank is given full power and
authority, then or at any time thereafter, to sell, assign, deliver or collect
the whole or any part of the Collateral, or any substitute therefor or any
addition thereto, in one or more sales, with or without any previous demands or
demand of performance or, to the extent permitted by law, notice or
advertisement, in such order as the Bank may elect; and any such sale may be
made either at public or private sale at the Bank’s place of business or
elsewhere, either for cash or upon credit or for future delivery, at such price
or prices as the Bank may reasonably deem fair; and the Bank may be the
purchaser of any or all Collateral so sold and hold the same thereafter in its
own right free from any claim of the Borrower or right of redemption. Demands of
performance, advertisements and presence of property and sale and notice of sale
are hereby waived to the extent permissible by law. Any sale hereunder may be
conducted by an auctioneer or any officer or agent of the Bank. The Borrower
recognizes that the Bank may be unable to effect a public sale of the Collateral
described in Section 1.5(b) by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
law, and may be otherwise delayed or adversely affected in effecting any sale by
reason of present or future restrictions thereon imposed by governmental
authorities, and that as a consequence of such prohibitions and restrictions the
Bank may be compelled (i) to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such

 

-9-



--------------------------------------------------------------------------------

Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of such Collateral sold to
any Person or group. The Borrower agrees and acknowledges that private sales so
made may be at prices and upon terms less favorable to the Borrower than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Bank has no obligation to delay the
sale of any of such Collateral for the period of time necessary to permit the
Pledged Subsidiary to register or otherwise qualify such Collateral, even if
such Pledged Subsidiary would agree to register or otherwise qualify such
Collateral for public sale under the Securities Act or applicable state law. The
Borrower further agrees, to the extent permitted by applicable law, that the use
of private sales made under the foregoing circumstances to dispose of such
Collateral shall be deemed to be dispositions in a commercially reasonable
manner. The Borrower hereby acknowledges that a ready market may not exist for
the Pledged Interests if they are not traded on a national securities exchange
or quoted on an automated quotation system and agrees and acknowledges that in
such event the Pledged Interests may be sold for an amount less than a pro rata
share of the fair market value of the Pledged Subsidiary’s assets minus its
liabilities. In addition to the foregoing, the Bank may exercise such other
rights and remedies as may be available under the Loan Documents, at law
(including without limitation the UCC) or in equity.

(f) Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral (other than the
Equipment) shall be applied first to the expenses (including attorney’s fees) of
retaking, holding, storing, processing and preparing for sale, selling,
collecting, liquidating and the like, and then to the satisfaction of all
obligations hereunder with respect to the Line of Credit (including, without
limitation, all Letters of Credit and the Borrower’s obligations set forth in
Section 1.5) and under any Swap Contract related to the Line of Credit. The net
cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Equipment shall be applied first to the expenses (including
attorney’s fees) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all obligations hereunder with respect to the Term Loans and
under any Swap Contract related to the Term Loans. The Borrower shall be liable
to the Bank for, and shall pay to the Bank on demand, any deficiency or
deficiencies which may remain after such sale, disposition, collection or
liquidation of the Collateral.

(g) Presentments, Demands and Notices. The Bank shall not be under any duty or
obligation whatsoever to make or give any presentments, demands for
performances, notices of nonperformance, protests, notice of protest or notice
of dishonor in connection with any obligations or evidences of indebtedness held
thereby as collateral, or in connection with any obligations or evidences of
indebtedness which constitute in whole or in part the obligations secured
hereby.

 

-10-



--------------------------------------------------------------------------------

(h) Voting Rights.

(i) So long as no event of default has occurred, the registration of the
Collateral described in Section 1.5(b) in the name of the Borrower as record and
beneficial owner shall not be changed and the Borrower shall be entitled to
exercise all voting and other rights and powers pertaining to such Collateral
for all purposes not inconsistent with the terms hereof.

(ii) If any event of default occurs, at the option of the Bank, all rights and
powers of the Borrower described in clause (a) above shall cease and the Bank
may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Bank or its nominee and/or
exercise such rights and powers as appertain to ownership of such Collateral,
and to that end the Borrower hereby appoints the Bank as its proxy, with full
power of substitution, to vote and exercise all other rights as a shareholder
with respect to such Pledged Interests, which proxy is coupled with an interest
and is irrevocable, and the Borrower hereby agrees to provide such further
proxies as the Bank may request; provided, that the Bank in its discretion may
from time to time refrain from exercising, and shall not be obligated to
exercise, any such rights or powers or such proxy.

(i) Attorney-in-Fact. The Borrower hereby appoints the Bank as the Borrower’s
attorney-in-fact for the purposes of carrying out the provisions of this
Section 1.5 and taking any action and executing any instrument which the Bank
may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest; provided, that the Bank
shall have and may exercise rights under this power of attorney only if any
event of default occurs. Without limiting the generality of the foregoing, if
any event of default occurs, the Bank shall have the right and power to receive,
endorse and collect all checks and other orders for the payment of money made
payable to the Borrower representing any dividend, interest payment, principal
payment or other distribution payable or distributable in respect to the
Collateral or any part thereof and to give full discharge for the same.

(j) Reinstatement. This Section 1.5 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment received by the Bank
in respect of any obligation secured hereby is rescinded or must otherwise be
returned by the Bank or is repaid by the Bank in whole or in part in good faith
settlement of a pending or threatened avoidance claim. The provisions of this
Section 1.5(i) shall survive the repayment in full of all of the obligations
hereunder and the termination of the Line of Credit.

 

-11-



--------------------------------------------------------------------------------

(k) Further Assurances. At the request of the Bank, the Borrower will from time
to time (i) execute and deliver, at its expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
to carry out the terms of this Section 1.5 or to protect or enforce the Bank’s
Liens and security interests in the Collateral, and (ii) do, at its expense, all
things determined by the Bank to be necessary or advisable to perfect and keep
in full force and effect the Bank’s Liens and security interests in the
Collateral, including the prompt payment of all out-of-pocket fees and expenses
incurred in connection with any filings made to perfect or continue the Bank’s
Liens and security interests in the Collateral.

(l) Miscellaneous.

(i) The Borrower agrees to register the interest of the Bank in the Collateral
described in Section 1.5(b) on its own books and records and the registration
books of each of the Pledged Subsidiaries.

(ii) Any forbearance, failure or delay by the Bank in exercising any right,
power or remedy hereunder shall not be deemed to be a waiver of such right,
power or remedy.

(iii) Subject to the provisions of Section 1.5(k), upon satisfaction in full of
all the Borrower’s obligations hereunder and the termination of the Line of
Credit, the Bank shall, at the Borrower’s sole expense, promptly deliver to the
Borrower the certificates evidencing its shares of Pledged Interests (and any
other property received as a dividend or distribution or otherwise in respect of
such Pledged Interests to the extent then held by the Bank as additional
Collateral hereunder), together with any cash then constituting the Collateral
not then sold or otherwise disposed of in accordance with the provisions hereof,
and take such further actions at the request of the Borrower as may be necessary
to effect the same.

 

-12-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated April 30, 2012, and all interim financial statements delivered
to Bank since said date, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, (a) are complete and correct and present fairly
the financial condition of Borrower, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under GAAP, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with GAAP consistently applied. Since the dates of such financial
statements there has been no material adverse change in the financial condition
of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in
or otherwise encumbered any of its assets or properties except in favor of Bank
or as otherwise permitted by Bank in writing.

SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.

SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under GAAP.

 

-14-



--------------------------------------------------------------------------------

SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.

SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material Environmental Liability in connection with any release
of any toxic or hazardous waste or substance into the environment. For purposes
herein, “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower directly or indirectly resulting from or
based upon (a) violation of any environmental law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any hazardous
materials, (c) exposure to any hazardous materials, (d) the release or
threatened release of any hazardous materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

SECTION 2.12. COLLATERAL.

(a) All of the Pledged Interests are validly issued and outstanding, fully paid
and non-assessable and constitute 65% of the issued and outstanding Voting
Equity Interests (or if the Borrower owns less than 65% of such Voting Equity
Interests, then 100% of the Voting Equity Interests owned by the Borrower) and
100% of the other issued and outstanding Equity Interests of each Pledged
Subsidiary, and are accurately described on Schedule 1.5(b).

(b) All Collateral is owned by the Borrower free of any liens, charges,
equities, options, hypothecations, encumbrances and restrictions on pledge or
transfer, including transfer of voting rights, other than Liens permitted by
Section 5.7. Without limiting the foregoing, the Pledged Interests are not and
will not be subject to any voting trust, shareholders agreement, right of first
refusal, voting proxy, power of attorney or other similar arrangement.

 

-15-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS

SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

(i) This Agreement and each promissory note or other instrument or document
required hereby;

(ii) Revolving Line of Credit Note;

(iii) Term Note A; and

(iv) Term Note B.

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.

 

-16-



--------------------------------------------------------------------------------

(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank.

(e) Lien Searches. Bank shall have received lien searches (including Uniform
Commercial Code, judgments, bankruptcy and taxes) with respect to the Borrower
and each of its fictitious trade names (at the state and county level) from the
jurisdiction of its organization and each other jurisdiction in which it
maintains an office, (i) showing no existing Liens on the property of the
Borrower except as permitted hereunder or (ii) accompanied by necessary
termination statements, release statements and any other types of release in
connection with any impermissible Liens disclosed by such searches that have
been filed or for which satisfactory arrangements have been made for such filing
on the Closing Date.

(f) Payoff Letter; Termination of Liens. For each lender whose outstanding debt
is to be satisfied by remittance of proceeds of any loan on the Closing Date,
Bank shall have received a complete and final payoff letter or other evidence
satisfactory to the Bank, that as of the Closing Date, (i) all commitments and
indebtedness owed to such lender will be repaid and cancelled on or before the
first disbursement under this Agreement and (ii) all Liens in favor of such
lender will be terminated and cancelled promptly in connection with the
repayment and cancellation of the commitments and indebtedness described in
clause (i) above).

(g) Organizational Documents. Bank shall have received a copy of the Borrower’s
organizational documents, in form and substance satisfactory to the Bank.

(h) Good Standings. Bank shall have received a certificate of existence,
authorization, good standing certificate, or its equivalent of the Borrower from
the Secretary of State of its jurisdiction of incorporation and the Secretary of
State of each other jurisdiction in which it is qualified to do business as a
foreign corporation, if any.

(i) Secretary’s Certificate. Bank shall have received a certificate in form and
substance satisfactory to Bank from the Borrower, dated the Closing Date and
signed on behalf of the Borrower by an authorized officer of the Borrower
certifying as to (i) true copies of the organizational documents of the Borrower
and any amendments thereto, (ii) the resolutions of the directors and/or
shareholders (as the case may be) of the Borrower authorizing the execution and
delivery of this Agreement and the other Loan Documents to which it is a party
and (iii) the names, true signatures and incumbency of the officers of the
Borrower authorized to execute and deliver the Loan Documents to which it is a
party. The Bank may conclusively rely on such certification unless and until a
later certificate revising the prior certificate has been furnished to the Bank.

 

-17-



--------------------------------------------------------------------------------

(j) Opinion of Counsel. Bank shall have received an opinion of counsel on behalf
of the Borrower, dated the Closing Date, in form and substance satisfactory to
the Bank in absolute discretion.

(k) Deposit Accounts. Bank shall have received evidence that the Borrower as
required hereby has established its primary operating and depository accounts
with the Bank.

(l) Miscellaneous. Bank shall have received such other instruments, documents,
certificates, assurances and opinions as may be set forth in the closing
checklist delivered to the Borrower in connection with this Agreement or as the
Bank shall reasonably require to evidence and secure the Loans, to comply with
the provisions hereof and the requirements of regulatory authorities to which
the Bank is subject, all of which, including those referred to above in this
Section 3.1 shall be satisfactory in form, content and substance to the Bank.

SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank’s satisfaction of each of the following conditions:

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.

(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IV

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.

SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of Borrower.

SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a certified public accounting firm reasonably acceptable to the Bank,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement;

 

-19-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a compliance certificate, signed by an authorized
financial officer of the Borrower (i) certifying that said financial statements
are accurate and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default and (ii) setting forth the information and
computations (in sufficient detail) to establish that the Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished;

(d) promptly after any request by the Bank, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any of its Subsidiaries, or any audit of any of them;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities Exchange Commission (“SEC”) under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Bank pursuant hereto;

(f) not later than 30 days after the end of each fiscal year, the
company-prepared financial projections of Borrower, to include a projected
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget and, promptly when available, any significant
revisions of such projections;

 

-20-



--------------------------------------------------------------------------------

(g) promptly, and in any event within five (5) business days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof; and

(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of the Borrower or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Bank may from time to
time reasonably request.

SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.

SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank’s request schedules setting
forth all insurance then in effect.

SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.

SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and Taxes, both real or personal,
including without limitation federal and state income Taxes and state and local
property Taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

 

-21-



--------------------------------------------------------------------------------

SECTION 4.8. LITIGATION; ENVIRONMENTAL MATTERS. Promptly give notice in writing
to Bank of, (a) any litigation pending or threatened against Borrower with a
claim in excess of $250,000, and (b) any pending or threatened Environmental
Liabilities against Borrower or any of its properties in excess of $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage).

SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using GAAP consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):

(a) Asset Coverage Ratio not less than 1.0 to 1.0 at any time, with “Asset
Coverage Ratio” defined as the sum of (i) seventy percent (70%) of Eligible
Accounts Receivable, plus thirty-five percent (35%) of inventory, divided by
(ii) the principal amount outstanding under the Line of Credit (including the
aggregate principal amount outstanding under the Foreign Subsidiary Credit
Lines, the amount of all oustanding Letters of Credit, and all amounts drawn on
Letters of Credit and not yet reimbursed). As used herein, “Eligible Accounts
Receivable” means accounts receivable arising out of the sale of goods or
services (A) to an account debtor that is domiciled within the United States of
America or (B) to an account debtor domiciled outside of the United States of
America, provided that such account receivable is backed by a letter of credit,
which is issued by a financial institution reasonably satisfactory to the Bank.

(b) Total Liabilities divided by Tangible Net Worth not greater than 1.65 to 1.0
at any time, with “Total Liabilities” defined as the aggregate of current
liabilities and non-current liabilities, and with “Tangible Net Worth” defined
as the aggregate of total stockholders’ equity, less any intangible assets and
less any loans or advances to, or investments in, any related Persons.

(c) Fixed Charge Coverage Ratio not less than 1.30 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis. As used herein, “EBITDA”
means consolidated net income determined in accordance with GAAP, consistently
applied, less income or plus loss from discontinued operations and extraordinary
items, plus income taxes, plus interest expense, plus depreciation,

 

-22-



--------------------------------------------------------------------------------

depletion, and amortization, all to the extent included in the determination of
consolidated net income; and “Fixed Charge Coverage Ratio” means for the
Borrower and its Subsidiaries, as of the last day of any fiscal quarter, the
ratio of (a) the sum of EBITDA for the four fiscal quarter period ended on such
date plus lease expense and rent expense for such period, minus income taxes
paid, and dividends, withdrawals, and other distributions made, in such period,
to (b) the sum of interest expense, lease expense, rent expense for such period,
plus the current portion of long term debt and the current portion of
capitalized lease obligations required to have been made during such period
(whether or not such payments are actually made).

SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property in
excess of an aggregate of $250,000.00.

ARTICLE V

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, (b) any other
liabilities of Borrower existing as of the date hereof and set forth on Schedule
5.2, (c) current accounts payable, accrued expenses and other expenses arising
out of transactions (other than borrowing) in the ordinary course of business on
ordinary and customary trade terms, (d) additional indebtedness and lease
obligations for business purposes which do not exceed an individual principal
amount of $1,000,000, or an aggregate principal amount of $2,000,000 outstanding
in any fiscal year of the Borrower and (e) in connection with the endorsement
and deposit of checks in the ordinary course of business for collection.

SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. (a) Merge into or
consolidate with any other Person; (b) make any substantial change in the nature
of Borrower’s business as conducted as of the date hereof; (c) acquire all or
substantially all of the assets of any other Person; nor (d) sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business.

SECTION 5.4. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other Person.

SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any Person, except (a) existing investments, loans, advances and
extensions of credit disclosed in Schedule 5.5, (b) investments made after the
date hereof in the Borrower’s Subsidiaries in an aggregate amount not to exceed
$400,000 outstanding at any time, unless such Subsidiaries guaranty the
Borrower’s obligations hereunder on terms and conditions satisfactory to the
Bank, (c) investments in U.S. treasury bills and other obligations of the
federal government or any agency thereo, (d) repurchase obligations with a term
of not more than ninety (90) days for underlying investments of the types
described in clause (c) above, (e) other investments approved in writing by the
Bank in its sole discretion, (f) loans, advances and extensions of credit made
after the date hereof to the Borrower’s Subsidiaries in an aggregate amount not
to exceed $400,000 outstanding at any time, unless such Subsidiaries guaranty
the Borrower’s obligations hereunder on terms and conditions satisfactory to the
Bank, (g) loans, advances and extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business to non-affiliated Persons and
(h) other loans, advances and extensions of credit not exceeding $100,000 in the
aggregate in any fiscal year of the Borrower.

 

-24-



--------------------------------------------------------------------------------

SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, except
for, so long as no event of default or event which, with notice or the passage
of time, will constitute an event of default has occurred and is continuing or
will result therefrom (giving effect thereto on a pro forma basis as if such
payment were made on the first day of the last applicable measurement period
described in Section 4.9(c)), cash dividends and distributions from the Borrower
to its owners.

SECTION 5.7. PLEDGE OF ASSETS. Grant or permit to exist any Lien upon, all or
any portion of Borrower’s assets now owned or hereafter acquired, except
(a) Liens and security interests in favor of the Bank, (b) Liens for taxes not
yet due, (c) Liens existing on the date of this Agreement disclosed in Schedule
5.7, (d) additional capitalized lease obligations and purchase money security
interests in assets acquired after the date of this Agreement, if the total
principal amount secured by such Liens does not exceed $500,000 at any one time,
(e) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws (excluding Liens imposed by ERISA or
the substantial equivalent under foreign law (including any statutory Liens for
profit sharing plans imposed by foreign law)), warehousemen’s mechanic’s
materialmen’s and attorneys’ Liens, and statutory or common law landlords’ Liens
(or the substantial equivalent under foreign law)) and Liens and pledges or
deposits to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided, in each case, the obligation secured is
not more than 30 days overdue or, if so overdue, is being contested in good
faith by appropriate actions or proceedings and adequate reserves have been
established in accordance with GAAP, (f) Liens of or resulting from any judgment
or award not constituting an event of default under Section 6.1(h), (g) minor
survey exceptions or minor encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties, which are necessary for the
conduct of the activities of the Borrower and its Subsidiaries or which
customarily exist on properties of companies engaged in similar activities and
similarly situated and which do not in any event materially impair their use in
the operation of the business of the Borrower and its Subsidiaries, (h) Liens or
set-off rights arising by contract in the ordinary course of business or by law
and in connection with cash management and banking arrangements entered into in
the ordinary course of business or (i) Liens securing obligations under interest
rate hedge agreements. Without limiting the generality of the foregoing,
Borrower shall not grant or permit to exist any Lien upon the real property and
improvements located at 2700 West Front Street, Statesville, Iredell County,
North Carolina 28677, except for Liens described in clauses (b), (e), (f) and
(g) of the immediately preceding sentence.

 

-25-



--------------------------------------------------------------------------------

SECTION 5.8. DOUBLE NEGATIVE PLEDGE. Borrower will not enter into or permit to
exist any material agreement (other than this Agreement or any other Loan
Document) that (a) limits the ability of Borrower to create, incur, assume or
suffer to exist Liens on its property; or (b) requires the grant of a Lien to
secure an obligation of Borrower if a Lien is granted to secure another
obligation of Borrower.

SECTION 5.9. COLLATERAL.

(a) Not to permit any Pledged Interests (i) to be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the UCC (including,
for the purposes of this Section 5.9(a), the Uniform Commercial Code of any
other applicable jurisdiction) to be maintained in the form of uncertificated
securities.

(b) To cause the Pledged Interests that constitute “securities” (or as to which
the issuer elects to have treated as “securities”) under the UCC to be
represented by the certificates now and hereafter delivered to Bank and that it
shall cause each of the Pledged Subsidiaries not to issue any Equity Interests,
or securities convertible into, or exchangeable or exercisable for, Equity
Interests, at any time during the term of this Agreement.

SECTION 5.10. CHANGE IN NATURE OF BUSINESS. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

SECTION 5.11. ACCOUNTING CHANGES. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

SECTION 5.12. CHANGE OF MANAGEMENT. Make any substantial change in the present
executive or management personnel of the Borrower without providing the Bank
written notice within ten (10) days of such change.

 

-26-



--------------------------------------------------------------------------------

SECTION 5.13. CHANGE OF CONTROL. Cause, permit, or suffer any change in control
of Borrower or any Person or combination of Persons that directly or indirectly
control Borrower, with “control” defined as ownership of an aggregate of fifty
percent (50%) or more of the common stock, members’ equity or other ownership
interest (other than a limited partnership interest).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:

(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c) Borrower fails to comply with Section 4.9(a) for (A) two consecutive fiscal
quarters or (B) any four fiscal quarters during the term of this Agreement. For
the avoidance of doubt, any cure by the Borrower made pursuant to
Section 1.1(9)(iii) shall not be deemed compliance with Section 4.9(a) for
purposes of this Section.

(d) Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 4.3, 4.4, 4.9 (excluding Section 4.9(a)) or Article
V.

(e) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
Section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from its
occurrence.

 

-27-



--------------------------------------------------------------------------------

(f) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower or any of its
Subsidiaries has incurred any debt or other liability to any Person, including
Bank; provided, however, that any cure period applicable to such default has
expired, and with respect to a default under any obligation to any Person other
than Bank, the amount of said obligation exceeds $1,000,000, individually or in
the aggregate.

(g) Borrower or any of its Subsidiaries shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any of its Subsidiaries shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or Borrower or any of its
Subsidiaries shall file an answer admitting the jurisdiction of the court and
the material allegations of any involuntary petition; or Borrower or any its
Subsidiaries shall be adjudicated a bankrupt, or an order for relief shall be
entered against Borrower or any of its Subsidiaries by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

(h) Any judgments or arbitration awards are entered against the Borrower or any
of its Subsidiaries, or the Borrower or any of its Subsidiaries enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount $500,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage).

(i) The service of a notice of levy and/or of a writ of attachment or execution,
or other like process, against all or any material part of the assets of
Borrower or any of its Subsidiaries and is not released, vacated or fully bonded
within 30 days after its issue or levy.

(j) Any involuntary petition or proceeding pursuant to the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors is filed or commenced against Borrower or any of its
Subsidiaries, and the involuntary petition or proceeding continues undismissed
more than 60 days following the date of its filing.

 

-28-



--------------------------------------------------------------------------------

(k) The Bank fails to have an enforceable first Lien on or security interest in
any property given as security for the Borrower’s obligations under this
Agreement and the other Loan Documents, subject to Liens permitted by
Section 5.7.

(l) The dissolution or liquidation of Borrower or any of its material
Subsidiaries; or Borrower or any of its material Subsidiaries, or any of its
directors, stockholders or members, shall take action seeking to effect the
dissolution or liquidation of Borrower or such Subsidiary.

(m) Any provision of this Agreement or any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Borrower’s
obligations hereunder or thereunder, ceases to be in full force and effect in
any material respect; or the Borrower or any other Person contests in any manner
the validity or enforceability of any provision of this Agreement or any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under this Agreement or any Loan Document (provided, however, that if
Borrower claims that such obligations have been paid, such claim shall not be
considered a denial of liability), or purports to revoke, terminate or rescind
any provision of this Agreement or any Loan Document.

(n) Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s financial condition or ability to repay.

(o) A material portion of the Equipment is so demolished, destroyed or damaged
that, in the reasonable opinion of the Bank, the Equipment cannot be restored,
rebuilt or replaced with available funds within a reasonable period of time and
in any event, prior to the maturity of the Term Loans.

SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort

 

-29-



--------------------------------------------------------------------------------

to any or all security for any credit subject hereto and to exercise any or all
of the rights of a beneficiary or secured party pursuant to applicable law. All
rights, powers and remedies of Bank may be exercised at any time by Bank and
from time to time after the occurrence of an Event of Default, are cumulative
and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

    BORROWER:    Kewaunee Scientific Corporation    P.O. Box 1842   
Statesville, North Carolina 28687    Attention:             D. Michael Parker

 

-30-



--------------------------------------------------------------------------------

    BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION    200 1st Ave. NW, 2nd
Floor    Hickory, NC 28603    Attention: Michael J. Bennett

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES; INDEMNITY.

(a) Borrower shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
Person) relating to Borrower or any other Person.

(b) Borrower shall indemnify Bank and each of its affiliates and the partners,
directors, officers, employees, agents and advisors (each, an “Indemnitee”)
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, which may be incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of any this Agreement or any other
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of any of
the transactions contemplated hereby, (ii) any of the Line of Credit or the Term
Loans or any actual or proposed use of

 

-31-



--------------------------------------------------------------------------------

the proceeds therefrom, (iii) any actual or alleged presence or release of
hazardous materials on or from any property owned by Borrower or any
Environmental Liability related in any way to Borrower or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort, or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that Borrower
shall not be obligated to indemnify any Indemnitee for any of the foregoing
arising out of such Indemnitee’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and nonappealable
judgment.

SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, or any collateral required hereunder.

SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.

SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.

SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

 

-32-



--------------------------------------------------------------------------------

SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina, without reference to
the conflicts of law or choice of law principles thereof.

SECTION 7.11. ARBITRATION; WAIVER OF JURY TRIAL.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in North Carolina selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

-33-



--------------------------------------------------------------------------------

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of North Carolina or a neutral retired judge of
the state or federal judiciary of North Carolina, in either case with a minimum
of ten years’ experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated. The arbitrator will determine whether or not an
issue is arbitrable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of North Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the North Carolina Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

-34-



--------------------------------------------------------------------------------

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

(i) Waiver of Jury Trial. The parties hereto hereby acknowledge that by agreeing
to binding arbitration they have irrevocably waived their respective rights to a
jury trial with respect to any action, claim or other proceeding arising out of
any dispute in connection this Agreement or any other agreement or document
delivered in connection herewith, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations. This provision is
a material inducement for the parties entering into this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.

 

KEWAUNEE SCIENTIFIC       WELLS FARGO BANK, CORPORATION       NATIONAL
ASSOCIATION By:  

/s/ D. Michael Parker

  (seal)     By:   /s/ Michael J. Bennett Name: D. Michael Parker       Name:
Michael J. Bennett Title:   Senior Vice President – Finance,       Title: Vice
President   Chief Financial Officer,           Secretary and Treasurer        



--------------------------------------------------------------------------------

Annex I

Certain Definitions

In addition to words and terms defined elsewhere in the Agreement, the following
terms shall have the meanings provided below:

“Closing Date” means the date of this Agreement.

“Direct Foreign Subsidiary” means any Foreign Subsidiary if Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests of such Person are owned by the Borrower, a Domestic Subsidiary or any
combination thereof.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary and for
purposes of clarity with regards to Foreign Subsidiary Credit Lines includes
Kewaunee Labway India.



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into between Swap Counterparty and the Borrower (or its affiliate) in connection
with the Line of Credit or any of the Term Loans, together with any related
schedule and confirmation, as amended, supplemented, superseded or replaced from
time to time, relating to or governing any Swap Transaction.

“Swap Counterparty” means the Bank or an affiliate of the Bank, in its capacity
as counterparty under any Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond, note or bill option, interest rate option, forward
foreign exchange transaction, cap, collar or floor transaction,



--------------------------------------------------------------------------------

currency swap, cross-currency rate swap, swap option, currency option or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into between any Swap Counterparty and
the Borrower (or its affiliate).

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

“UCC” means the Uniform Commercial Code as in effect in the State of North
Carolina, as may be amended from time to time.



--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT NOTE

 

$20,000,000.00

   Hickory, North Carolina    May 6, 2013

FOR VALUE RECEIVED, the undersigned KEWAUNEE SCIENTIFIC CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 200 1st Ave. NW, 2nd Floor, Hickory, North Carolina, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of
TWENTY MILLION DOLLARS ($20,000,000.00), or so much thereof as may be advanced
and be outstanding, with interest thereon, to be computed on each advance from
the date of its disbursement as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in North Carolina are authorized or required by law to
close.

(b) “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.

 

-1-



--------------------------------------------------------------------------------

(c) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

 

 

LIBOR =

     Base LIBOR              100% - LIBOR Reserve Percentage      

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, for delivery of funds for one
(1) month in an amount equal to the outstanding principal balance of this Note.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the term of this Note.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Bank to be 1.50% above Daily One Month LIBOR in
effect from time to time. Each change in the rate of interest hereunder shall
become effective on each Business Day a change in Daily One Month LIBOR is
announced within Bank. Bank is hereby authorized to note the date and interest
rate applicable to this Note and any payments made thereon on Bank’s books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted.

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed

 

-2-



--------------------------------------------------------------------------------

by the Federal Deposit Insurance Corporation, or similar requirements or costs
imposed by any domestic or foreign governmental authority or resulting from
compliance by Bank with any request or directive (whether or not having the
force of law) from any central bank or other governmental authority and related
in any manner to LIBOR to the extent they are not included in the calculation of
LIBOR. In determining which of the foregoing are attributable to any LIBOR
option available to Borrower hereunder, any reasonable allocation made by Bank
among its operations shall be conclusive and binding upon Borrower.

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
first (1st) day of each month, commencing on June 1, 2013.

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on May 1, 2016.

(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) any officer of the Borrower acting alone, who is authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any

 

-3-



--------------------------------------------------------------------------------

person, with respect to advances deposited to the credit of any deposit account
of Borrower, which advances, when so deposited, shall be conclusively presumed
to have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit and Security Agreement between Borrower and Bank dated as of
May 6, 2013, as amended from time to time (the “Credit Agreement”). Any default
in the payment or performance of any obligation under this Note, or any defined
event of default under the Credit Agreement, shall constitute an “Event of
Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

-4-



--------------------------------------------------------------------------------

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to the conflicts
of law or choice of law principles thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note, with the intention
that it constitute an instrument under seal, as of the date first written above.

 

KEWAUNEE SCIENTIFIC CORPORATION     By:   /s/ D. Michael Parker   (seal)     
Name: D. Michael Parker     Title:   Senior Vice President – Finance,      
Chief Financial Officer,          Secretary and Treasurer       



--------------------------------------------------------------------------------

TERM NOTE A

 

$3,450,000.22

   Hickory, North Carolina    May 6, 2013

FOR VALUE RECEIVED, the undersigned KEWAUNEE SCIENTIFIC CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 200 1st Ave. NW, 2nd Floor, Hickory, North Carolina, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of THREE
MILLION FOUR HUNDRED FIFTY THOUSAND AND 22/100 DOLLARS ($3,450,000.22), with
interest thereon as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Business Day” means (i) for purposes other than as set forth in clause
(ii) below, any day except a Saturday, Sunday or any other day on which
commercial banks in North Carolina are authorized or required by law to close,
and (ii) with respect to all notices and determinations in connection with LIBOR
and Base LIBOR, any day on which dealings in Dollar deposits are conducted by
and between banks in the London Inter-Bank Market.

(b) “Fixed Rate Term” means a period of one (1) month during which the entire
outstanding principal balance of this Note bears interest determined in relation
to LIBOR, with the understanding that:

(i) the initial Fixed Rate Term shall commence on the date this Note is
disbursed and shall continue up to, but shall not include, June 3, 2013;

 

-1-



--------------------------------------------------------------------------------

(ii) thereafter each Fixed Rate Term shall commence automatically, without
notice to or consent from Borrower, on the first (1st) day of each month and
shall continue up to, but shall not include, the first (1st) day of the
immediately following month; and

(iii) if, on the first day of the last Fixed Rate Term applicable hereto the
remaining term of this Note is less than one (1) month, said Fixed Rate Term
shall be in effect only until the scheduled maturity date hereof.

If any Fixed Rate Term is scheduled to commence on a day which is not a Business
Day, then such Fixed Rate Term shall commence on the next succeeding Business
Day.

(c) “LIBOR” means the rate per annum and determined pursuant to the following
formula:

 

LIBOR =

     Base LIBOR            100% - LIBOR Reserve Percentage      

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market
and that such determination may be made by Bank two Business Days prior to the
first day of such Fixed Rate Term.

 

-2-



--------------------------------------------------------------------------------

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

(d) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be 1.575% above LIBOR in effect on the first day
of each Fixed Rate Term. With respect to each Fixed Rate Term hereunder, Bank is
hereby authorized to note the date and interest rate applicable thereto and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

 

-3-



--------------------------------------------------------------------------------

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
same day of each month that principal payments are due hereunder, commencing
June 3, 2013; provided, however, that if any such interest due date is not a
Business Day, interest shall accrue to and be due and payable on the next
succeeding Business Day.

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

REPAYMENT AND PREPAYMENT:

(a) Repayment. Principal shall be payable on the day of each month and in
installments as set forth on Schedule 1 attached hereto and incorporated herein
by this reference, commencing June 3, 2013, and continuing up to and including
April 1, 2020, with a final installment consisting of all remaining unpaid
principal due and payable in full on May 1, 2020.

(b) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

(c) Prepayment. Borrower may prepay principal on this Note at any time and in
the minimum amount of Fifty Thousand Dollars ($50,000.00); provided, however,
that if the outstanding principal balance of this Note is less than said amount,
the minimum prepayment amount shall be the entire outstanding principal balance
hereof. In consideration of Bank providing this prepayment option to Borrower,
or if this Note shall become due and payable at any time prior to the last day
of any Fixed Rate Term by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 

-4-



--------------------------------------------------------------------------------

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum four percent (4%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit and Security Agreement between Borrower and Bank dated as of
May 6, 2013, as amended from time to time (the “Credit Agreement”). Any default
in the payment or performance of any obligation under this Note, or any defined
event of default under the Credit Agreement, shall constitute an “Event of
Default” under this Note.

 

-5-



--------------------------------------------------------------------------------

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower. Borrower shall pay to
the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to the conflicts
of law or choice of law principles thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note, with the intention
that it constitute an instrument under seal, as of the date first written above.

 

KEWAUNEE SCIENTIFIC CORPORATION     By:   /s/ D. Michael Parker   (seal)     
Name:   D. Michael Parker     Title:   Senior Vice President – Finance,      
Chief Financial Officer,          Secretary and Treasurer       



--------------------------------------------------------------------------------

SCHEDULE 1

TO TERM NOTE

The Note will be paid in the principal amounts plus accrued interest on the
dates as shown below:

 

Payment Due Date

  

Principal Payment Due

    

Remaining Principal

Outstanding

             

(following scheduled

principal payment)

 

May 01, 2013

   $ 0.00       $ 3,450,000.22   

Jun 03, 2013

   $ 16,666.66       $ 3,433,333.56   

Jul 01, 2013

   $ 16,666.66       $ 3,416,666.90   

Aug 01, 2013

   $ 16,666.66       $ 3,400,000.24   

Sep 03, 2013

   $ 16,666.66       $ 3,383,333.58   

Oct 01, 2013

   $ 16,666.66       $ 3,366,666.92   

Nov 01, 2013

   $ 16,666.66       $ 3,350,000.26   

Dec 02, 2013

   $ 16,666.66       $ 3,333,333.60   

Jan 02, 2014

   $ 16,666.66       $ 3,316,666.94   

Feb 03, 2014

   $
16,666.66
  
   $ 3,300,000.28   

Mar 03, 2014

   $ 16,666.66       $ 3,283,333.62   

Apr 01, 2014

   $ 16,666.66       $ 3,266,666.96   

May 01, 2014

   $ 16,666.66       $ 3,250,000.30   

Jun 02, 2014

   $ 16,666.66       $ 3,233,333.64   

Jul 01, 2014

   $ 16,666.66       $ 3,216,666.98   

Aug 01, 2014

   $ 16,666.66       $ 3,200,000.32   

Sep 02, 2014

   $ 16,666.66       $ 3,183,333.66   

 

-8-



--------------------------------------------------------------------------------

                         

Oct 01, 2014

   $     16,666.66       $     3,166,667.00   

Nov 03, 2014

   $ 16,666.66       $ 3,150,000.34   

Dec 01, 2014

   $ 16,666.66       $ 3,133,333.68   

Jan 02, 2015

   $ 16,666.66       $ 3,116,667.02   

Feb 02, 2015

   $ 16,666.66       $ 3,100,000.36   

Mar 02, 2015

   $ 16,666.66       $ 3,083,333.70   

Apr 01, 2015

   $ 16,666.66       $ 3,066,667.04   

May 01, 2015

   $ 16,666.66       $ 3,050,000.38   

Jun 01, 2015

   $ 16,666.66       $ 3,033,333.72   

Jul 01, 2015

   $ 16,666.66       $ 3,016,667.06   

Aug 03, 2015

   $ 16,666.66       $ 3,000,000.40   

Sep 01, 2015

   $ 16,666.66       $ 2,983,333.74   

Oct 01, 2015

   $ 16,666.66       $ 2,966,667.08   

 

-9-



--------------------------------------------------------------------------------

Payment Due Date

  

Principal Payment Due

    

Remaining Principal

Outstanding

             

(following scheduled

principal payment)

 

Nov 02, 2015

   $ 16,666.66       $ 2,950,000.42   

Dec 01, 2015

   $ 16,666.66       $ 2,933,333.76   

Jan 04, 2016

   $ 16,666.66       $ 2,916,667.10   

Feb 01, 2016

   $ 16,666.66       $ 2,900,000.44   

Mar 01, 2016

   $ 16,666.66       $ 2,883,333.78   

Apr 01, 2016

   $ 16,666.66       $ 2,866,667.12   

May 02, 2016

   $ 16,666.66       $ 2,850,000.46   

Jun 01, 2016

   $ 16,666.66       $ 2,833,333.80   

Jul 01, 2016

   $ 16,666.66       $ 2,816,667.14   

Aug 01, 2016

   $ 16,666.66       $ 2,800,000.48   

Sep 01, 2016

   $ 16,666.66       $ 2,783,333.82   

Oct 03, 2016

   $ 16,666.66       $ 2,766,667.16   

Nov 01, 2016

   $ 16,666.66       $ 2,750,000.50   

Dec 01, 2016

   $ 16,666.66       $ 2,733,333.84   

Jan 03, 2017

   $ 16,666.66       $ 2,716,667.18   

Feb 01, 2017

   $ 16,666.66       $ 2,700,000.52   

Mar 01, 2017

   $ 16,666.66       $ 2,683,333.86   

Apr 03, 2017

   $ 16,666.66       $ 2,666,667.20   

May 01, 2017

   $ 16,666.66       $ 2,650,000.54   

Jun 01, 2017

   $ 16,666.66       $ 2,633,333.88   

Jul 03, 2017

   $ 16,666.66       $ 2,616,667.22   

 

-10-



--------------------------------------------------------------------------------

Aug 01, 2017

   $     16,666.66       $     2,600,000.56   

Sep 01, 2017

   $ 78,787.90       $ 2,521,212.66   

Oct 02, 2017

   $ 78,787.90       $ 2,442,424.76   

Nov 01, 2017

   $ 78,787.90       $ 2,363,636.86   

Dec 01, 2017

   $ 78,787.90       $ 2,284,848.96   

Jan 02, 2018

   $ 78,787.90       $ 2,206,061.06   

Feb 01, 2018

   $ 78,787.90       $ 2,127,273.16   

Mar 01, 2018

   $ 78,787.90       $ 2,048,485.26   

Apr 02, 2018

   $ 78,787.90       $ 1,969,697.36   

 

-11-



--------------------------------------------------------------------------------

Payment Due Date

  

Principal Payment Due

    

Remaining Principal

Outstanding

             

(following scheduled

principal payment)

 

May 01, 2018

   $ 78,787.90       $ 1,890,909.46   

Jun 01, 2018

   $ 78,787.90       $ 1,812,121.56   

Jul 02, 2018

   $ 78,787.90       $ 1,733,333.66   

Aug 01, 2018

   $ 78,787.90       $ 1,654,545.76   

Sep 04, 2018

   $ 78,787.90       $ 1,575,757.86   

Oct 01, 2018

   $ 78,787.90       $ 1,496,969.96   

Nov 01, 2018

   $ 78,787.90       $ 1,418,182.06   

Dec 03, 2018

   $ 78,787.90       $ 1,339,394.16   

Jan 02, 2019

   $ 78,787.90       $ 1,260,606.26   

Feb 01, 2019

   $ 78,787.90       $ 1,181,818.36   

Mar 01, 2019

   $ 78,787.90       $ 1,103,030.46   

Apr 01, 2019

   $ 78,787.90       $ 1,024,242.56   

May 01, 2019

   $ 78,787.90       $ 945,454.66   

Jun 03, 2019

   $ 78,787.90       $ 866,666.76   

Jul 01, 2019

   $ 78,787.90       $ 787,878.86   

Aug 01, 2019

   $ 78,787.90       $ 709,090.96   

Sep 03, 2019

   $ 78,787.90       $ 630,303.06   

Oct 01, 2019

   $ 78,787.90       $ 551,515.16   

Nov 01, 2019

   $ 78,787.90       $ 472,727.26   

Dec 02, 2019

   $ 78,787.90       $ 393,939.36   

Jan 02, 2020

   $ 78,787.90       $ 315,151.46   

 

-12-



--------------------------------------------------------------------------------

Feb 03, 2020

   $     78,787.90       $     236,363.56   

Mar 02, 2020

   $ 78,787.90       $ 157,575.66   

Apr 01, 2020

   $ 78,787.90       $ 78,787.76   

May 01, 2020

   $ 78,787.76       $ 0.00   

 

-13-



--------------------------------------------------------------------------------

TERM NOTE B

 

$1,549,999.78

   Hickory, North Carolina    May 6, 2013

FOR VALUE RECEIVED, the undersigned KEWAUNEE SCIENTIFIC CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 200 1st Ave. NW, 2nd Floor, Hickory, North Carolina, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of ONE
MILLION FIVE HUNDRED FORTY-NINE THOUSAND NINE HUNDRED NINETY-NINE AND 78/100
DOLLARS ($1,549,999.78), with interest thereon as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in North Carolina are authorized or required by law to
close.

(b) “Fixed Rate Term” means a period of one (1) month during which the entire
outstanding principal balance of this Note bears interest determined in relation
to LIBOR, with the understanding that:

(i) the initial Fixed Rate Term shall commence on the date this Note is
disbursed and shall continue up to, but shall not include, June 3, 2013;

 

-1-



--------------------------------------------------------------------------------

(ii) thereafter each Fixed Rate Term shall commence automatically, without
notice to or consent from Borrower, on the first (1st) day of each month and
shall continue up to, but shall not include, the first (1st) day of the
immediately following month; and

(iii) if, on the first day of the last Fixed Rate Term applicable hereto the
remaining term of this Note is less than one (1) month, said Fixed Rate Term
shall be in effect only until the scheduled maturity date hereof.

If any Fixed Rate Term is scheduled to commence on a day which is not a Business
Day, then such Fixed Rate Term shall commence on the next succeeding Business
Day.

(c) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =

     Base LIBOR            100% - LIBOR Reserve Percentage      

(i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

(ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

 

-2-



--------------------------------------------------------------------------------

(d) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be 1.575% above LIBOR in effect on the first day
of each Fixed Rate Term. With respect to each Fixed Rate Term hereunder, Bank is
hereby authorized to note the date and interest rate applicable thereto and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
same day of each month that principal payments are due hereunder, commencing
June 3, 2013; provided, however, that if any such interest due date is not a
Business Day, interest shall accrue to and be due and payable on the next
succeeding Business Day.

 

-3-



--------------------------------------------------------------------------------

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

REPAYMENT AND PREPAYMENT:

(a) Repayment. Principal shall be payable on the day of each month and in
installments as set forth on Schedule 1 attached hereto and incorporated herein
by this reference, commencing June 3, 2013, and continuing up to and including
April 1, 2020, with a final installment consisting of all remaining unpaid
principal due and payable in full on May 1, 2020.

(b) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

(c) Prepayment. Borrower may prepay principal on this Note at any time and in
the minimum amount of Fifty Thousand Dollars ($50,000.00); provided, however,
that if the outstanding principal balance of this Note is less than said amount,
the minimum prepayment amount shall be the entire outstanding principal balance
hereof. In consideration of Bank providing this prepayment option to Borrower,
or if this Note shall become due and payable at any time prior to the last day
of any Fixed Rate Term by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

-4-



--------------------------------------------------------------------------------

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum four percent (4%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit and Security Agreement between Borrower and Bank dated as of
May 6, 2013, as amended from time to time (the “Credit Agreement”). Any default
in the payment or performance of any obligation under this Note, or any defined
event of default under the Credit Agreement, shall constitute an “Event of
Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower. Borrower shall pay to
the holder

 

-5-



--------------------------------------------------------------------------------

immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of the holder’s in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder’s
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of North Carolina, without reference to the conflicts
of law or choice of law principles thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note, with the intention
that it constitute an instrument under seal, as of the date first written above.

 

KEWAUNEE SCIENTIFIC CORPORATION     By:   /s/ D. Michael Parker   (seal)     
Name:   D. Michael Parker     Title:   Senior Vice President – Finance,      
Chief Financial Officer,          Secretary and Treasurer       



--------------------------------------------------------------------------------

SCHEDULE 1

TO TERM NOTE

The Note will be paid in the principal amounts plus accrued interest on the
dates as shown below:

 

Payment Due Date

  

Principal Payment Due

     Remaining Principal
Outstanding              

(following scheduled

principal payment)

 

May 01, 2013

   $ 0.00       $ 1,549,999.78   

Jun 03, 2013

   $ 18,452.38       $ 1,531,547.40   

Jul 01, 2013

   $ 18,452.38       $ 1,513,095.02   

Aug 01, 2013

   $ 18,452.38       $ 1,494,642.64   

Sep 03, 2013

   $ 18,452.38       $ 1,476,190.26   

Oct 01, 2013

   $ 18,452.38       $ 1,457,737.88   

Nov 01, 2013

   $ 18,452.38       $ 1,439,285.50   

Dec 02, 2013

   $ 18,452.38       $ 1,420,833.12   

Jan 02, 2014

   $ 18,452.38       $ 1,402,380.74   

Feb 03, 2014

   $ 18,452.38       $ 1,383,928.36   

Mar 03, 2014

   $ 18,452.38       $ 1,365,475.98   

Apr 01, 2014

   $ 18,452.38       $ 1,347,023.60   

May 01, 2014

   $ 18,452.38       $ 1,328,571.22   

Jun 02, 2014

   $ 18,452.38       $ 1,310,118.84   

Jul 01, 2014

   $ 18,452.38       $ 1,291,666.46   

Aug 01, 2014

   $ 18,452.38       $ 1,273,214.08   

 

-8-



--------------------------------------------------------------------------------

                                     

Sep 02, 2014

   $     18,452.38       $     1,254,761.70   

Oct 01, 2014

   $ 18,452.38       $ 1,236,309.32   

Nov 03, 2014

   $ 18,452.38       $ 1,217,856.94   

Dec 01, 2014

   $ 18,452.38       $ 1,199,404.56   

Jan 02, 2015

   $ 18,452.38       $ 1,180,952.18   

Feb 02, 2015

   $ 18,452.38       $ 1,162,499.80   

Mar 02, 2015

   $ 18,452.38       $ 1,144,047.42   

Apr 01, 2015

   $ 18,452.38       $ 1,125,595.04   

May 01, 2015

   $ 18,452.38       $ 1,107,142.66   

Jun 01, 2015

   $ 18,452.38       $ 1,088,690.28   

Jul 01, 2015

   $ 18,452.38       $ 1,070,237.90   

Aug 03, 2015

   $ 18,452.38       $ 1,051,785.52   

Sep 01, 2015

   $ 18,452.38       $ 1,033,333.14   

Oct 01, 2015

   $ 18,452.38       $ 1,014,880.76   

 

-9-



--------------------------------------------------------------------------------

Payment Due Date

  

Principal Payment Due

     Remaining Principal
Outstanding              

(following scheduled

principal payment)

 

Nov 02, 2015

   $ 18,452.38       $ 996,428.38   

Dec 01, 2015

   $ 18,452.38       $ 977,976.00   

Jan 04, 2016

   $ 18,452.38       $ 959,523.62   

Feb 01, 2016

   $ 18,452.38       $ 941,071.24   

Mar 01, 2016

   $ 18,452.38       $ 922,618.86   

Apr 01, 2016

   $ 18,452.38       $ 904,166.48   

May 02, 2016

   $ 18,452.38       $ 885,714.10   

Jun 01, 2016

   $ 18,452.38       $ 867,261.72   

Jul 01, 2016

   $ 18,452.38       $ 848,809.34   

Aug 01, 2016

   $ 18,452.38       $ 830,356.96   

Sep 01, 2016

   $ 18,452.38       $ 811,904.58   

Oct 03, 2016

   $ 18,452.38       $ 793,452.20   

Nov 01, 2016

   $ 18,452.38       $ 774,999.82   

Dec 01, 2016

   $ 18,452.38       $ 756,547.44   

Jan 03, 2017

   $ 18,452.38       $ 738,095.06   

Feb 01, 2017

   $ 18,452.38       $ 719,642.68   

Mar 01, 2017

   $ 18,452.38       $ 701,190.30   

Apr 03, 2017

   $ 18,452.38       $ 682,737.92   

May 01, 2017

   $ 18,452.38       $ 664,285.54   

Jun 01, 2017

   $ 18,452.38       $ 645,833.16   

Jul 03, 2017

   $ 18,452.38       $ 627,380.78   

 

-10-



--------------------------------------------------------------------------------

                                     

Aug 01, 2017

   $     18,452.38       $     608,928.40   

Sep 01, 2017

   $ 18,452.38       $ 590,476.02   

Oct 02, 2017

   $ 18,452.38       $ 572,023.64   

Nov 01, 2017

   $ 18,452.38       $ 553,571.26   

Dec 01, 2017

   $ 18,452.38       $ 535,118.88   

Jan 02, 2018

   $ 18,452.38       $ 516,666.50   

Feb 01, 2018

   $ 18,452.38       $ 498,214.12   

Mar 01, 2018

   $ 18,452.38       $ 479,761.74   

Apr 02, 2018

   $ 18,452.38       $ 461,309.36   

 

-11-



--------------------------------------------------------------------------------

Payment Due Date

  

Principal Payment Due

     Remaining Principal
Outstanding              

(following scheduled

principal payment)

 

May 01, 2018

   $ 18,452.38       $ 442,856.98   

Jun 01, 2018

   $ 18,452.38       $ 424,404.60   

Jul 02, 2018

   $ 18,452.38       $ 405,952.22   

Aug 01, 2018

   $ 18,452.38       $ 387,499.84   

Sep 04, 2018

   $ 18,452.38       $ 369,047.46   

Oct 01, 2018

   $ 18,452.38       $ 350,595.08   

Nov 01, 2018

   $ 18,452.38       $ 332,142.70   

Dec 03, 2018

   $ 18,452.38       $ 313,690.32   

Jan 02, 2019

   $ 18,452.38       $ 295,237.94   

Feb 01, 2019

   $ 18,452.38       $ 276,785.56   

Mar 01, 2019

   $ 18,452.38       $ 258,333.18   

Apr 01, 2019

   $ 18,452.38       $ 239,880.80   

May 01, 2019

   $ 18,452.38       $ 221,428.42   

Jun 03, 2019

   $ 18,452.38       $ 202,976.04   

Jul 01, 2019

   $ 18,452.38       $ 184,523.66   

Aug 01, 2019

   $ 18,452.38       $ 166,071.28   

Sep 03, 2019

   $ 18,452.38       $ 147,618.90   

Oct 01, 2019

   $ 18,452.38       $ 129,166.52   

Nov 01, 2019

   $ 18,452.38       $ 110,714.14   

Dec 02, 2019

   $ 18,452.38       $ 92,261.76   

Jan 02, 2020

   $ 18,452.38       $ 73,809.38   

 

-12-



--------------------------------------------------------------------------------

Feb 03, 2020

   $     18,452.38       $     55,357.00   

Mar 02, 2020

   $ 18,452.38       $ 36,904.62   

Apr 01, 2020

   $ 18,452.38       $ 18,452.24   

May 01, 2020

   $ 18,452.24       $ 0.00   

 

-13-